Title: To John Adams from James Martin, 24 May 1809
From: Martin, James
To: Adams, John



Sir
Boston May 24. 1809

The sight of your Venerable and Respectable Name in the papers on a subject so interesting to every one as a proof of the purity and penetration of your political principles has induced me to take the liberty of mentioning to you a Matter in which I am personally interested—I was indebted to you in paris during you Mission there in 1783 for many Acts of Kindness and Hospitality—I had a Claim to your Countenance there from your Exertions for my Mothers family many years before in Boston I was myself introduced to the Bar of the Court of Commonpleas in Suffolk upon your Motion and remember in leaving paris to have written you a Line of Gratitude for your Kindness to me there—There is a possibility that trivial and unimportant as such a note must have been to you in your Momentuous Concerns you may have preserved it—Will you have the goodness to inform me if Such a Trifle may remain in your possession and accept again an Expression of the Respect and Esteem with which I have the Honour to be / Your most Obedt. Servt.
James MartinIf you favour me with a Line please to send it to Mr Shaw for me
